DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CHARLES TAFFE,
                             Appellant,

                                     v.

  NARDIN WORLDWIDE GROUP, INC. and 94-18 ROOSEVELT AVE.
                       CORP.,
                      Appellees.

                              No. 4D20-2238

                              [April 21, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE16-2388.

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

  David W. Langley of David W. Langley, P.A., Plantation, for appellee
Nardin Worldwide Group, Inc.

    Jack R. Reiter and Jordan S. Kosches of GrayRobinson, P.A., Miami,
for appellee 94-18 Roosevelt Ave. Corp.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.